Citation Nr: 0636833	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-03 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Richmond, Virginia



THE ISSUE

Entitlement to a motorized scooter.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran served on active duty from March 1965 to 
December 1968.  

This matter comes to the Board on appeal from an October 
2004 determination by the Major Medical and Special 
Equipment Committee at the VAMC in Richmond, Virginia.  



FINDING OF FACT

The question as to whether a motorized scooter is necessary 
and appropriate for the veteran's care and treatment is a 
medical determination and outside the scope of review by 
the Board.  



CONCLUSION OF LAW

The Board does not have jurisdiction over the appeal of the 
claim of entitlement to a motorized scooter.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested that he provided a motorized 
scooter to help him offset the effects of his multiple 
service-connected post-traumatic stress disorder, evaluated 
as 70 percent disabling; diabetes mellitus, evaluated as 20 
percent disabling; diabetic neuropathy of the left lower 
extremity, evaluated as 10 percent disabling; and diabetic 
neuropathy of the right lower extremity, evaluated as 
10 percent disabling.  

The combined schedular rating is 80 percent.  In addition, 
the veteran has been assigned a total compensation rating 
based on individual unemployability due to his service-
connected disability.  

As part of the medical services furnished to veterans with 
service-connected disability, VA may provide home health 
services, which the VA Secretary finds necessary or 
appropriate for the effective and economical treatment of 
the veteran's disability.  38 U.S.C.A. §§ 1701(6), 1710(a) 
1717(a) (West 2002).  

Home health services may include wheelchairs and other 
supplies or services, and may be purchased for a veteran 
upon a determination of feasibility and medical need.  38 
C.F.R. § 17.150 (2006).  

If provided as part of outpatient care, the appliances must 
constitute a necessary part of the outpatient care for 
which the veteran is eligible under 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.93 (or a necessary part of outpatient care 
authorized under 17.94).  38 C.F.R. § 17.150(a).  

Scooters or carts (3 or 4 wheels) may be considered for 
those veterans who have a disability resulting in the loss 
of endurance required to operate a manual wheelchair at 
home and/or in the environment in which the scooter or cart 
is to be used.  VHA Handbook 1173.6, page 4.  

These are most often veterans who have been diagnosed with 
a disease which may be exacerbated by the exertion of 
normal ambulation or the use of a manual wheelchair, such 
as chronic obstructive pulmonary or coronary artery 
disease.  Scooters or carts may not be prescribed to be 
used as a vehicle or to make life outside the hospital more 
convenient.  Id.  

Each case should be reviewed by the local Wheelchair 
Committee or the Major Medical Equipment Committee.  Id.  

In September 2004, the Occupational Therapist and the 
Attending Physician with the Physical Medicine and 
Rehabilitation Service at the VAMC each examined the 
veteran with respect to his request for a motorized 
scooter.  

The Occupational Therapist noted that the veteran had a 
history of chronic obstructive pulmonary disease and was on 
oxygen.  It was also noted that the veteran had a history 
of heart problems, diabetes mellitus with neuropathy, and 
gout and that he was primarily limited by pain, fatigue and 
shortness of breath.  

The Occupational Therapist reported that the veteran had 
had a walker for two years but did not use it much because 
it was too bulky and difficult to maneuver.  Therefore, the 
Occupational Therapist concluded that the veteran did not 
use an assistive device at all times.  Nevertheless, it was 
recommended that the veteran receive a scooter so that he 
could get out and do more activities on his own with less 
exertion.  

The Attending Physician noted that the veteran's main 
problems were shortness of breath associated with chronic 
obstructive pulmonary disease and bilateral calf pain 
probably secondary to peripheral vascular disease from 
longstanding tobacco abuse.  

Although the VA physician found that the veteran could 
ambulate without an assistive device, it was concluded that 
the veteran could probably benefit from an electric 
mobility device.  

The Major Medical and Special Equipment Committee 
disapproved the request for a motorized scooter.  The 
Committee was composed of three individuals from the VAMC, 
including the Chief of the Physical Therapy Clinic and the 
Chief of the Physical Medicine and Rehabilitation Service.  

Not only did they note that the veteran could walk with the 
aid of assistive devices, the Chief of the Physical 
Medicine and Rehabilitation Service specifically encouraged 
exercise and titrate oxygen.  It was noted that, if the 
veteran was issued a motorized scooter, he would experience 
rapid deconditioning.  

In this case, the decision to deny the claim for a 
motorized scooter is one that is based on medical judgment.  
As such, it raises the issue of whether the Board has 
jurisdiction to review the decision.  

Generally, the Board has appellate jurisdiction to review 
questions of law and fact in claims for VA benefits.  38 
U.S.C.A. § 7104(a) (2002); 38 C.F.R. § 20.101(a)  

The Board's appellate jurisdiction extends to questions of 
"eligibility" for hospitalization, outpatient treatment, 
and nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by VHA.  38 C.F.R. § 20.101(a); see Meakin v. 
West, 11 Vet. App. 183 (1998).  

Medical determinations, such as the need for, and 
appropriateness of, specific types of medical care and 
treatment for an individual, are not adjudicative matters 
and are beyond the Board's jurisdiction.  

Typical examples of these issues are whether a particular 
drug should be prescribed, whether a specific type of 
physiotherapy should be ordered, and similar judgmental 
treatment decisions with which an attending physician may 
be faced.  38 C.F.R. § 20.101(b).  

Here, the Board notes that the appropriate committee at the 
VAMC reviewed the veteran's request and denied entitlement 
to a motorized scooter in connection with his VA treatment.  

In this case, it is not in dispute that the veteran is 
legally eligible for VA home health services.  Rather, the 
appeal essentially turns on the issue of whether a 
motorized scooter is a medical necessity and feasible.  

This involves a determination as to the need for, and 
appropriateness of, specific types of medical care and 
treatment.  It is not an adjudicative matter for review by 
the Board.  Therefore, the appeal must be dismissed.  

In arriving at this decision, the Board notes that 
generally, VA has duty to assist the veteran in the 
development of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, in this case, no 
amount of development would confer jurisdiction on the 
Board with respect to the issue on appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  



ORDER

The appeal of the claim of entitlement to a motorized 
scooter is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


